Citation Nr: 0945684	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  05-41 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right great toe disorder.

2.  Entitlement to service connection for a right great toe 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disorder.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for a right foot 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in June 2007.  The Board 
remanded the Veteran's case for additional development in 
December 2007.  It is again before the Board for appellate 
review.

The issue of entitlement to service connection for a right 
foot disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was originally denied service connection for 
a right great toe disorder by way of a rating decision dated 
in May 1996.  He failed to perfect an appeal of the decision 
and it became final.

2.  The Veteran attempted to reopen his claim for service 
connection for a right great toe disorder but was denied in 
June 2002.  He did not perfect an appeal and the decision 
became final.  This is the last final decision regarding 
service connection on any basis.  

3.  The evidence received since the June 2002 rating 
decision is new and material, and it does raise a reasonable 
possibility of substantiating the underlying claim for 
service connection for a right great toe disorder. 

4.  The Veteran's right great toe disorder is not shown to 
have been incurred as a result of any incident of active 
service.

5.  The Veteran was denied service connection for a low back 
disorder in June 2002.  He failed to perfect an appeal of the 
denial.  The decision became final.

6.  The evidence received since the June 2002 rating 
decision is new and material, and it does raise a reasonable 
possibility of substantiating the underlying claim for 
service connection for a low back disorder. 

7.  The Veteran does not have a low back disorder related to 
service.


CONCLUSIONS OF LAW

1.  The RO's June 2002 rating decision is final as to the 
claim of service connection for a right great toe disorder.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a right 
great toe disorder has been received.  38 U.S.C.A. §§ 1131, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  A right great toe disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

4.  The RO's June 2002 rating decision is final as to the 
claim of service connection for a low back disorder.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

5.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a low back 
disorder has been received.  38 U.S.C.A. §§ 1131, 5108, 
7105; 38 C.F.R. § 3.156(a).

6.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends he suffered injuries to his right great 
toe, and low back during service and that he has had pain 
since that time.  

In general, the law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

New and Material Evidence

The Veteran was originally denied service connection for a 
right great toe disorder by way of a rating decision dated in 
May 1996.  He did not perfect a timely appeal and that 
decision became final.  He sought to reopen his claim in July 
2001.  He included a claim for service connection for a low 
back disorder.  His claim was denied in June 2002.  He failed 
to perfect a timely appeal and the decision became final and 
is the last final denial on any basis.  See 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2001).  As a result, service 
connection for a right great toe disorder and a low back 
disorder may now be considered on the merits only if new and 
material evidence has been received since the time of the 
last final denial.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the June 2002 RO 
decision consisted of the Veteran's service treatment records 
(STRs), VA treatment records for the period from December 
1990 to February 2002, VA examination reports dated in 
January 1996 and March 2002, and statements from the Veteran.  

Right Great Toe

The STRs do not document any type of injury to the right 
great toe in service.  There is one entry for treatment of a 
contusion to the right foot in December 1977.  The Veteran 
suffered the contusion while playing basketball.  His August 
1979 separation physical examination was negative for any 
findings related to the right great toe and his Report of 
Medical History was negative for any complaint of any type of 
problem associated with the toe.

The Veteran submitted his initial claim for VA disability 
compensation benefits in April 1995.  He sought entitlement 
to service connection for hearing loss and an injury to his 
right big toe.  He claimed that he injured the toe in service 
but did not seek medical attention during service.  

VA treatment records show an initial entry for the right 
great toe from January 30, 1995.  The Veteran denied any 
trauma.  The assessment was probable degenerative joint 
disease (DJD).  The Veteran was seen again in March 1995.  He 
gave a history of trauma to the toe of greater than 5 years 
earlier.  He had developed pain in the last several months.  
X-rays of the right foot, to include the toes, were negative 
in March 1995.  The January 1996 VA examinations did not 
address his right great toe.  

The RO denied the Veteran's claim in May 1996.  The basis for 
the denial was that there was no showing of a chronic 
disorder in service.  Only the acute right foot contusion 
injury.  

The Veteran sought to reopen his claim in July 2001.  He said 
he experienced right great toe pain as secondary to his 
service-connected right knee disability.  

Additional VA records for the period from September 1995 to 
February 2002 were associated with the claims folder.  Many 
of the records related to treatment for substance abuse.  The 
Veteran was treated for complaints of right great toe pain on 
several occasions.  In April 2000 he was noted to have pain 
in his right foot secondary to DJD of the first metatarsal 
bone.  The entry noted that x-rays confirmed the DJD.  In 
December 2000, the Veteran complained of pain in both great 
toes.  He was diagnosed with DJD of both great toes at that 
time.  No history of trauma to either toe in service was 
provided.  

In an entry from January 2002 the Veteran gave a history of 
injuring his toe in service when he was repairing a tractor 
and a large metal fragment fell on his toe.  He reported he 
received treatment in service.  The toe pain had increased in 
recent years.  The examiner noted that the Veteran had 
posttraumatic osteoarthritis of the first metatarsal 
phalangeal (MTP) joint and would likely require surgery.  

The Veteran was examined in March 2002.  The Veteran said 
that he dropped a 48-pound clamp on his right great toe in 
either 1978 or 1979.  He said he believed the bone was 
chipped because there was swelling and pain.  He said he had 
experienced pain in his right great toe since that time.  The 
examiner did not have access to the claims folder.  However, 
he provided a diagnosis of arthritis of the first MTP joint 
due to trauma, with residuals of tenderness and pain.

The June 2002 rating decision noted the prior denial of 
service connection in May 1996.  The basis for the prior 
denial, no condition shown in service or within one-year 
after, was also noted.  The RO determined that the evidence 
added to the record was new but not material as it did not go 
to establishing an injury in service or a medical nexus of 
any current diagnosis to a condition in service. 

The Veteran sought to reopen his claim in July 2003.  He 
claimed his right great toe was secondary to gait problems 
associated with his service-connected right knee disability.  

Evidence associated with the claims folder since the decision 
of June 2002 includes notice of the Veteran failing to report 
for VA examinations in March 2004, and April 2004, VA 
audiology examination reports dated in October 2003 and 
January 2007, informal conference report with a Decision 
Review Officer (DRO), dated in October 2005, transcript of 
Travel Board hearing of June 2007, VA treatment records for 
the period from December 1983 to June 2009, and statements 
from the Veteran and his representative.  

The VA examination reports were unrelated to the issue on 
appeal.

Nearly all of the evidence is new to the record, with the 
exception of some duplicate VA records.  The VA records show 
continued treatment for complaints of right great toe pain, 
to include surgery on his toe in April 2002.  There were no 
entries that related the Veteran's DJD of the toe to service 
by way of an opinion, only by history as related by the 
Veteran.  

The additional treatment records do not show any treatment 
for complaints related to the right great toe prior to 
January 1995.  The same as the evidence already of record.

The RO reopened the Veteran's claim in January 2004 and 
attempted to have him examined but the Veteran failed to 
report for examinations in March 2004 and April 2004.  The RO 
denied the claim in May 2004.  

The Veteran submitted his notice of disagreement (NOD) in 
July 2004.  The Veteran stated that he injured his right 
great toe in service while participating in desert training 
at Fort Irwin, California, in 1979.  He said he remembered it 
very well because he had a three-day weekend afterwards.  He 
said he then had an Article 15 (punishment) after he returned 
and did not get a promotion.

The DRO conference established that the Veteran was seeking 
service connection on a direct basis only.  His 
representative submitted a statement in October 2005 that 
confirmed this fact.  

The Veteran testified in June 2007 that he injured his toe in 
service while in the field on maneuvers.  He was working with 
another soldier to unload a water cooler from an armored 
personnel carrier (APC) when it came loose and landed on his 
toe.  He said he went to sick call and his toe was examined.  
It was not bleeding and he was returned to duty.  He said it 
did swell after that.  The Veteran said he did not receive 
any additional treatment until after service.  He said he 
sought treatment from VA around 1981.  He said he had surgery 
on the toe in 2004.  The Veteran did not recall missing any 
examinations in 2004.  The Veteran thought that there were 
entries missing from his STRs.

Upon review of all of the evidence received since the June 
2002 rating decision, the Board finds that the evidence does 
relate to an unestablished fact and therefore does raise the 
reasonable possibility of substantiating the Veteran's claim 
for service connection for a right great toe disorder.  The 
new evidence provides the Veteran's direct statements as to 
how he injured his toe in service, direct trauma.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Previously, the only description was contained in an 
outpatient entry.

Further, he has limited his claim for service connection to a 
direct basis and his statement and testimony are considered 
competent evidence to identify an injury in service despite 
the lack of any evidence in the STRs.  See Buchanan v. 
Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  The credibility 
of the statements must be presumed.  See Justus, supra.  The 
Veteran has said he experienced pain in his right great toe 
since service.  Finally, the examiner from March 2002, 
although without benefit of the claims folder, provided a 
diagnosis of arthritis of the great right toe due to trauma.

The Veteran's claim for service connection for a right great 
toe disorder is reopened.

As noted, the Veteran's STRs are negative for evidence of any 
injury to his right great toe during service.  This includes 
his separation physical examination from August 1979.  There 
is evidence of a right foot injury in service when the foot 
was stepped on while the Veteran was playing basketball.  The 
Veteran has a separate claim for disability benefits related 
to his right foot injury in service.

The first medical evidence of treatment for any complaint 
relating to the right great toe is the VA outpatient entry 
from January 1995.  The Veteran denied any trauma.  X-rays of 
the right foot, to include the toes, was negative for any 
abnormality in March 1995.  

The Veteran stated that he received no treatment for his 
alleged right great toe injury in service at the time of his 
claim in April 1995.  However, at a VA examination in March 
2002 he told the examiner that he dropped a 48-pound clamp on 
his right great toe in either 1978 or 1979.  He believed he 
suffered a chipped bone at the time.  As noted, x-rays in 
March 1995 were negative.  

The Veteran submitted his current claim in July 2003.  At 
that time he maintained that he had a disability of the right 
great toe as secondary to his service-connected right knee 
disability.  He was not alleging that he had a disability 
related to any incident in service.

During the development of his current claim the Veteran 
alleged that he received treatment from VA soon after he was 
separated from service.  He thought as early as 1980.  VA 
treatment records dating back to 1983 were obtained.  A March 
1984 vocational rehabilitation counseling report noted that 
the Veteran had worked as a welder in the past and was 
looking to again be employed as a welder.  The only medical 
condition discussed was hearing loss.  It was noted that the 
Veteran had not sought service connection for the hearing 
loss.  

The older VA records do not contain evidence of any 
complaints relating to a right great toe disorder earlier 
than the previously noted entry from January 1995.  The 
Veteran was hospitalized on several occasions with complete 
physical examinations and there was no evidence of any right 
great toe problems.  In an entry from September 1998 the 
Veteran complained of right great toe pain for the last year.  
He told the examiner he injured it in 1979 when he stepped 
into a hole.  

The Veteran related a scenario of how he injured his right 
great toe with his NOD in July 2004.  He said he was sure he 
saw a doctor for his toe during service.  He remembered 
"dropping a track" on his toe while training.  He said they 
were at Fort Irwin doing desert training in 1979.  He also 
said "I remember so well."  He explained he was from nearby 
and went home for the weekend.  He also said he was punished 
about that time and did not get promoted to Specialist 4 in 
the field.

Thus the Veteran was now saying he was injured by a specific 
action, a track from an APC fell on his foot.  He said he saw 
a doctor for it in service and he remembered it very well 
because of the other events that occurred at the same time.  
This is in contrast to his prior statements of no treatment 
in service, and contentions that his right great toe disorder 
was due solely to his service-connected right knee disorder, 
or due to his having stepped into a hole.

Despite this explicit recitation of events in his NOD, the 
Veteran testified to a completely different basis for an 
injury to his right great toe at the time of his Travel Board 
hearing in June 2007.  At the hearing he said he was engaged 
in maneuvers; however, this was at Fort Campbell in Kentucky 
as opposed to being in California, near his home.  He also 
described a completely different series of events that lead 
to his injury.  This time his toe was injured when he and 
another individual were removing a water cooler from the top 
of an APC and it fell on him.  He said he was seen by a 
medic, not a doctor as stated in his NOD.  His boot was 
removed and his foot was examined.  As there was no blood, he 
was not treated further.  He did not testify that these 
events constituted a second, or different, injury to his toe.

The Veteran then testified that he received treatment from 
the VA Long Beach, California, in 1981.  However, as already 
discussed, the VA records were obtained and date to 1983 with 
no mention of any type of right great toe problems.  

The Veteran's assertions that he has suffered from pain in 
his right great toe since service constitutes competent 
evidence regarding continuity of symptomatology as it relates 
to an observable condition.  See Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994) (lay testimony iterating knowledge and 
personal observations of witness is competent to prove that 
claimant exhibited certain symptoms at a particular time 
following service).  The Court has maintained "that 
symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology," Savage, 10 Vet. App. at 496, 
and has held that lay testimony regarding observations of 
symptoms "may provide sufficient support for a claim of 
service connection."  Layno, 6 Vet. App. at 469; see 
Buchanan, 451 F.3d at 1336 (absence of medical documentation 
may go to the credibility and weight of veteran's lay 
testimony, but the lack of such evidence does not, in and of 
itself, render the lay testimony incredible); see also 
Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) 
(Board has a duty to determine credibility and probative 
weight of evidence).  

There is no competent medical evidence of record to support a 
finding that the Veteran suffered an injury to his right 
great toe in service.  There are outpatient entries that 
record such an event based solely on a history as related by 
the Veteran.  The only other evidence of such an event is the 
lay statements and testimony of the Veteran.  The statements 
and testimony are conflicting and provide different accounts 
of how he injured his toe in service.  They are conflicting 
as to whether he received treatment in service.  In addition, 
his contentions of having received treatment from VA soon 
after service are not supported by the objective evidence of 
record.  

The Board has considered all of the evidence of record.  In 
so doing, the Board concludes that the Veteran is not 
credible in his assertion of having suffered a right great 
toe injury in service.  The conflicts in evidence have been 
noted and addressed in detail.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997) (Board is entitled to discount 
the credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.); see also McLendon v. Nicholson, 20 Vet. App. 79, 
84 (2006) (Competent lay testimony can be rejected only if 
found to be mistaken or otherwise deemed not credible.)  
While the Board may consider the Veteran to be competent to 
provide lay evidence, the Board is not bound to accept his 
evidence as credible in light of contradicting and negative 
evidence.  

In the absence of competent, credible evidence to establish 
the incurrence of an injury to the right great toe in 
service, the Veteran's claim for service connection is 
denied.  See Hickson, supra.

Low Back Disorder

As with the right great toe issue, the Board must make its 
own determination of whether new and material evidence has 
been received.  The question of whether any additional 
evidence is new and material is governed by 38 C.F.R. 
§ 3.156(a).  

The Veteran sought service connection for a low back disorder 
in July 2001.  He said he experienced low back pain as 
secondary to his service-connected right knee disability.  

The evidence of record in June 2002 is the same as for the 
right great toe issue.  The Veteran's STRs, VA treatment 
records for the period from December 1990 to February 2002, 
VA examination reports dated in January 1996 and March 2002, 
and statements from the Veteran.  

The STRs are negative for any complaints related to the 
Veteran's back.  No abnormalities were noted on the 
separation examination and none reported on the Report of 
Medical History from August 1979.  The Veteran did not 
include his back as an issue with his initial claim for VA 
benefits in April 1995.

VA treatment records did show treatment for complaints of 
back pain beginning in October 1999.  The Veteran was noted 
to have resolving low back pain at that time.  There were 
additional entries noting treatment but no history of an 
injury in service.  An entry from November 2001 contained an 
assessment of DJD of the low back without reference to any x-
rays.  

The RO denied the Veteran's claim in June 2002 by noting 
there was no evidence of any type of a low back disorder in 
service.  The RO noted that outpatient records recorded 
complaints of low back pain in 2001 [sic] (1999).  The VA 
examination of March 2002 found no evidence of a low back 
disorder.  The RO concluded that there was no evidence of a 
chronic low back disorder and no evidence to show that the 
low back pain experienced by the Veteran was related to his 
service-connected right knee disability.  

The Veteran sought to reopen his claim in July 2003.  He 
again asserted that his low back disorder was due to 
alignment and gait issues from his service-connected right 
knee disability.  

Evidence associated with the claims folder since the decision 
of June 2002 is the same as with the right great toe and 
includes notice of the Veteran failing to report for VA 
examinations in March 2004, and April 2004, VA audiology 
examination reports dated in October 2003 and January 2007, 
informal conference report with a Decision Review Officer 
(DRO), dated in October 2005, transcript of Travel Board 
hearing of June 2007, VA treatment records for the period 
from December 1983 to June 2009, and statements from the 
Veteran and his representative.  

As noted, nearly all of the evidence is new to the record, 
with the exception of some duplicate VA records.  The VA 
records show several instances of treatment for complaints of 
low back pain.  There were no entries that related the 
Veteran's back pain to service.  

The VA examination reports were unrelated to the issue on 
appeal.

The RO reopened the Veteran's claim in January 2004 and 
attempted to have him examined but the Veteran failed to 
report for examinations in March 2004 and April 2004.  The RO 
denied the claim in May 2004.  

The Veteran submitted his NOD in July 2004.  He did not 
address the back issue other than by disagreement with the 
denial of service connection.

The DRO conference established that the Veteran was seeking 
service connection on a direct basis only.  His 
representative submitted a statement in October 2005 that 
confirmed this fact.  

The Veteran testified at his Travel Board hearing in June 
2007.  He related that he injured his back one night while 
riding on top of an APC when on maneuvers at Fort Knox, 
Kentucky.  He said he fell from the APC and hit his side and 
back on the stump of a tree.  He said he went to sick call on 
the next stop and was treated for a small wound and had some 
bruising.  He said went to the base hospital after the unit 
returned and was seen as well.  The Veteran further testified 
that he sought treatment from a VA facility in 1980 after he 
got out of the service.  He acknowledged having received a 
copy of his STRs and that there were no entries pertaining to 
his back injury.  The Veteran said he sought treatment from 
VA for his back in 1980.  

The Veteran's testimony is new to the record.  It is also 
material in that it provides evidence of an injury during 
service, evidence that was previously not of record.  It goes 
toward establishing a fact that was a basis for the prior 
final denial.  The Veteran testified to continued pain since 
service.  As with the testimonial and written evidence 
discussed in regard to the right great toe, the Veteran's 
testimony must be presumed credible.  Also, under Jandreau he 
must be viewed as competent to provide such testimony.  There 
is evidence of record of an assessment of DJD of the low 
back.  Accordingly, since new and material evidence has been 
received, the claim for service connection for a low back 
disorder is reopened.

The Veteran's STRs are negative for any indication of a back 
injury in service.  He was not treated for one and his 
separation physical examination is negative for any findings 
related to the back.  The VA treatment records, dating from 
1983, do not record any complaints involving the low back 
until an entry dated in October 1999, more than 20 years 
after service.  Prior to then, back pain is not noted as an 
ongoing problem, even without treatment, or even by way of 
past medical history.  The remainder of the VA treatment 
records, after 1999, show several instances where the Veteran 
complained of low back pain and was treated for that 
complaint.  There are no assessments that mention any type of 
a back injury in service.

Moreover, there is no evidence of a current back disorder, 
other than low back pain.  There is one outpatient entry, 
from November 2001, that said the Veteran had DJD of the low 
back and right knee; however, there was no x-ray at that time 
to support the low back assessment.  The right knee had been 
x-rayed as far back as 1996 with evidence of DJD.  Further, 
there are no later x-rays of the low back of record to 
demonstrate evidence of DJD of the low back.  

As to the Veteran's credibility of being injured in service, 
he initially claimed a back injury with his claim of July 
2001.  He attributed his claimed disability to an altered 
gait that was due to his right knee disability.  He did not 
allege an injury in service or seek direct service 
connection.  He made the same allegation of secondary service 
connection at the time of his most recent claim in July 2003.  
He did not allege any type of injury in service.

Unlike with the right great toe, the Veteran did not provide 
any explanation of how he believed he hurt his back in 
service at the time he submitted his NOD in July 2004.  It 
was only at his Travel Board hearing in June 2007 that he 
first mentioned that he had fallen from an APC and injured 
his back in service.  It was also only after this point did 
he say he experienced continued symptoms of back since 
service.  

As with the previous analysis in regard to the Veteran's 
right great toe issue, the Board finds that the Veteran is 
not credible as to having sustained a back injury in service 
or that he has experienced continuous symptoms of back pain 
since service.  As before, he is competent to provide a 
statement of how he injured his low back while performing his 
duties, even though there are no STRs to support his 
contention.  See Layno, Buchanan, Jandreau, supra; see also 
38 U.S.C.A. § 1154(a) (West 2002).  However, the Board is not 
required to accept his statements and testimony as credible.

There is no competent medical evidence of record to establish 
any injury to the low back in service.  The Veteran did not 
complain of any symptoms related to his low back until the VA 
entry from October 1999.  Moreover, unlike with his toe 
issue, he never told an examiner that he suffered any type of 
back injury in service.  Also, the Veteran submitted both of 
his claims for service connection on the basis of his back 
disorder being the result of an altered gait caused by his 
right knee disability.  He did not allege any continuity of 
symptoms since service.  He did not relate a direct 
connection until 2007.  In the absence of a condition being 
noted in service, the Veteran's later statements of having a 
continuity of symptomatology are not credible. 

Finally, there is no evidence of a current disability during 
the pendency of the appeal, other an assessment of low back 
pain.  See McClain v. Nicholson, 21 Vet. App. 319, 321-323 
(2007).  However, pain itself is not a disability for VA 
compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (pain alone without a diagnosed or 
identifiable underlying malady cannot constitute a disability 
for which service connection may be granted), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In the absence of competent, credible evidence to establish 
the incurrence of injury to the low back in service, and 
evidence of a current disorder, the Veteran's claim for 
service connection is denied.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992) (current disability is a prerequisite 
to an award of service connection).  

Veterans Claims Assistance Act (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp 2009)), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2009), provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

In addition, the Court has held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for service connection for a right foot 
disorder is remanded for additional development.  
Accordingly, discussion of VCAA notice in this case is 
limited to the right great toe and low back issues.

The Veteran submitted his claim in July 2003.  The RO wrote 
to him in October 2003.  The Veteran was advised of the 
evidence required to substantiate his claim for service 
connection.  He was further advised of the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  

The RO issued a rating decision that was a partial decision 
on his claim in January 2004.  The RO determined that the 
receipt of VA treatment records constituted new and material 
evidence sufficient to reopen his claim for service 
connection; however, additional development, to include 
obtaining a VA examination was to be conducted before a final 
decision was reached.

The Veteran was scheduled for VA examinations in March and 
April 2004, respectively.  He failed to report for the 
examinations.

His claim was denied in May 2004.  The Veteran's NOD was 
received in July 2004.  The Veteran provided specific 
argument as to how the evidence of record supported his claim 
for service connection.  He submitted additional argument in 
support of his claim in August 2004.

He elected to have a hearing with the DRO in October 2005.  
At the hearing the Veteran stated his intention to claim 
service connection on a direct basis only.  His 
representative submitted written confirmation of that 
intention immediately after the hearing.  

The DRO issued a statement of the case that re-adjudicated 
the Veteran's claim and confirmed denial of service 
connection in October 2005.  The Veteran perfected his appeal 
in December 2005.  It was at this time he first alleged he 
had additional service in the Army Reserve and National 
Guard.

The Board remanded the case for additional development in 
December 2007.  The development was to include obtaining 
outstanding VA treatment records from the 1980's.  The 
Veteran was also to be contacted and asked to provide 
evidence in support of his contention of having additional 
service in the National Guard.   

The Appeals Management Center wrote to the Veteran in 
February 2008.  He was asked to identify additional evidence 
pertinent to his claim.  He was also provided with VCAA 
notice on how to reopen a previously denied claim for his 
right great toe and low back and establish service 
connection.  Finally, the Veteran was asked to provide 
information in regard to his claimed National Guard service.  

The Veteran did not respond to the AMC's letter.  Although 
the AMC's letter was not returned as undeliverable, the 
letter was resent to a different address in June 2009.  There 
was a difference in the street name used.  The apartment 
number, street address, and city were the same.  A copy of 
both letters was provided to the Veteran's representative.

The Veteran's claim was re-adjudicated and the issue on 
appeal denied in August 2009.  He was issued a SSOC that 
provided the basis for the continued denial of his claim.

The Veteran has not disputed the contents of the VCAA notice 
in this case.  He was afforded a meaningful opportunity to 
participate in the development of his claim.  From the 
outset, he demonstrated actual knowledge of what was required 
to establish service connection as evidenced by his 
statements and the submission of evidence he believed 
supported his claim.  There is no evidence of prejudice to 
the Veteran based on any notice deficiency and he has not 
alleged any prejudice.  Thus, the Board is satisfied that the 
duty to notify requirements under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  The 
evidence includes his STRs, VA treatment records dating back 
to 1983, summary of informal DRO hearing, as well as a 
transcript of his Travel Board hearing of June 2007.  The 
Board remanded the claim for additional development.

The Veteran was scheduled for a VA examination to aid in the 
development of his claim.  He failed to report on two 
occasions and made no attempt to re-schedule the 
examinations.  However, in light of the Board's determination 
that there was no incurrence of a right great toe injury or 
low back disorder in service, or a current low back disorder, 
there is no requirement to obtain an examination in this 
case.  See McLendon, 20 Vet. App. 81-83; see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (a veteran is 
required to show some causal connection between his 
disability and his military service).  

Finally, the Veteran made an assertion that he had additional 
service in the Army Reserve from 1979 to 1982 and two years 
of service in the National Guard with his substantive appeal 
in December 2005.  He did not say he was active in the 
Reserves and did not identify what state his National Guard 
service was with.  

The February 2008 and June 2009 letters asked the Veteran to 
provide further information on his National Guard service in 
order to obtain any outstanding records that may be 
available.  As noted, he failed to respond to either letter.

The Board has reviewed the claims folder and does not find 
any evidence to support the Veteran's contention of 
additional military service.  His DD 214 notes that his 
records were transferred to the Army Reserve in St. Louis, 
Missouri, on his separation.  He had obligated military 
service to August 10, 1982.  This only meant he was listed as 
a member of the Reserves until his obligation was fulfilled 
by that date.  He was not an active member of the Reserves 
based on that evidence.

In addition, the Veteran did not report any Reserve or 
National Guard service in his many VA education forms 
submitted between 1983 and 2004.  He listed only his period 
of active service.  His vocational rehabilitation counseling 
entry from March 1984 reported only his active duty service 
from 1976 to 1979.

The Veteran did not list any additional service on the VA 
Form 21-526, Veteran's Application for Compensation or 
Pension, he submitted in April 1995.  He stated "NA" for 
the blocks on the form pertaining to identification of 
Reserve or National Guard service.  Also, the National 
Personnel Records Center (NPRC) verified his service dates, 
as the active service dates of record, in April 1996.

In light of the weight of evidence against any additional 
service, and the Veteran's failure to respond to the request 
for him to provide additional information to allow VA to make 
any search for records, the Board finds that he has no 
additional military service and there are no outstanding 
military records.

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record. The Board is also unaware of 
any such evidence.





ORDER

Entitlement to service connection for a right great toe 
disorder is denied.

Entitlement to service connection for a low back disorder is 
denied.


REMAND

The evidence of record does show that the Veteran suffered an 
injury to his right foot in service.  He has had treatment 
for complaints of right foot pain in the intervening years, 
as documented in the VA treatment records.  The treatment 
records do not make it clear whether the Veteran experiences 
any pain in the right foot that is separate from his 
nonservice-connected right great toe disorder.

A VA examination is necessary to assess the Veteran's right 
foot claim.  See McClendon, 20 Vet. App. at 81-83.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
the claimed disorders.  The RO should 
attempt to obtain copies of pertinent 
treatment records identified by the 
Veteran that have not been previously 
secured and associate them with the 
claims folder.  



2.  The Veteran should be afforded a VA 
examination to address the issues 
involving his claim for service 
connection for a right foot disorder.  
The claims folder and a copy of this 
remand must be provided to the examiner 
and reviewed as part of the examination.  
The examiner must indicate in the 
examination report that such a review 
occurred.  

The examiner is requested to identify any 
and all right foot disorders that may be 
present.  The examiner is further 
requested to provide an opinion as to 
whether it is as likely as not that any 
diagnosed right foot disorder is related 
to the Veteran's service, to include the 
STR entry of a contusion of the right 
foot in December 1977.  The report of 
examination must include the complete 
rationale for all opinions expressed.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


